11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

In the matter of B.W.K., a juvenile,           * From the Juvenile Court
                                                 of Taylor County,
                                                 Trial Court No. 5557-J.

No. 11-20-00238-CV                             * April 15, 2021

                                               * Memorandum Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the juvenile court is in all things affirmed.